Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-2 and 8-20, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended recite significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-2, 8-16 and 18-20 is withdrawn, claim 17 has been canceled. The claim as a whole appears to have been integrated into a practical application by have the motion compensation unit not perform an action associated with video motion compensation thus at least at the end of the Step 2A analysis, the claim does not recite an abstract idea.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-3, 5-9, 16 and 20, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-3, 5-9, 16 and 20 has been withdrawn. The prior art of record, either alone or in combination, fails to teach or suggest to determine whether the candidate blocks cover a frame area larger than a predetermined threshold area so as to be indicative of an error in the characterization of the blocks, and if so to determine that the candidate blocks are not protected blocks; and if not to identify the candidate blocks as protected blocks; wherein the identification of the protected blocks is outputted to a motion-compensated operation unit such that the motion-compensated operation unit does not operate on the identified protected blocks in performing the motion compensated operation.
Allowable Subject Matter
Claim(s) 1-16 and 18-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the limitations noted in section 3 above. Upon further search and consideration, WO 9921135 A1 (see attachment with description) teaches the determination of global motion existing and performing compensation based upon the determination; US 2015/0189182 A1 (see claim 18) teaches the performing or not performing of motion compensation based upon variance. Each of the prior art of record, either alone or in combination, fails to teach or suggest to determine whether the candidate blocks cover a frame area larger than a predetermined threshold area so as to be indicative of an error in the characterization of the blocks, and if so to determine that the candidate blocks are not protected blocks; and if not to identify the candidate blocks as protected blocks; wherein the identification of the protected blocks is outputted to a motion-compensated operation unit such that the motion-compensated operation unit does not operate on the identified protected blocks in performing the motion compensated operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDEEP SAINI/Primary Examiner, Art Unit 2661